DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 90-91, 94-95, 98-99, 105-106 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0288645) in view of Liu (US 2020/0213993).

2.	As per claim 98, Lee teaches an apparatus, comprising: at least one processor; and at least one non-transitory memory including computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive a configuration for beam reporting (Lee, Fig. 7 item S730), where the configuration comprises one of: an indication to provide separate reporting for downlink beam selection and uplink beam selection; or an indication to provide reporting for uplink beam selection (Lee, ¶0116. Furthermore, it is well-known in the art to transmit and/or receive an indication report for beam selection - see Liu US 2018/0288645 for example Fig. 7 & 8 and related text).  Therefore, taking the combined teaching of Lee and Liu as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the communication system by optimum beam selection. 
3.	Claims 90 and 109 are similarly analyzed as claim 98 for obviousness reason discussed above. 
4.	As per claim 99, Lee in view of Liu teaches the apparatus of claim 98, where the configuration comprises the indication to provide reporting for uplink beam selection (Lee, ¶0117), the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive one or more downlink reference signals (Lee, ¶0038); calculate a reference signal received power value for each of the one or more downlink reference signals (Lee, ¶0043); determine one or more of the one or more downlink reference signals for uplink beam selection based, at least partially, on the respective reference signal received power value for each of the one or more downlink reference signals (Lee, ¶0043); and report the determined one or more of the one or more downlink reference signals (Lee, ¶0038).
5.	Claim 91 is similarly analyzed as claim 99 for obviousness reasons discussed above. 
6.	As per claim 105, Lee in view of Liu teaches the apparatus according to claim 99, wherein when reporting, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to include an indication of a user device panel used to measure each of the determined one or more of the one or more downlink reference signals (Liu, ¶0044 – 0047).
7.	Claim 94 is similarly analyzed as claim 105 for obviousness reasons discussed above. 
8.	As per claim 106, Lee in view of Liu teaches the apparatus of claim 105, where the indication of each user device panel comprises a panel identifier or a panel index (Liu, ¶0044 – 0030).
9.	Claim 95 is similarly analyzed as claim 106 for obviousness reasons discussed above. 
10.	Claims 92-93 and 100-104 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0288645) in view of Liu (US 2020/0213993) and further in view of Iwai (US 2020/0245264).

11.	As per claim 100, While Lee in view of Liu teaches the apparatus of claim 99, Iwai teaches wherein when determining the one or more downlink reference signals, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to calculate a power headroom value for each of the one or more downlink reference signals (Iwai, ¶0042).  Therefore, taking the combined teaching of Lee, Liu and Iwai as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the communication system by calculating PHR in order to achieve optimum beam selection.
12.	Claim 92 is similarly analyzed as claim 100 for obviousness reasons discussed above. 
13.	As per claim 101, Lee in view of Liu and Iwai teaches the apparatus of claim 100, where calculating the power headroom value for each of the one or more downlink reference signals is based, at least partially, on one or more of: a value by which a transmission power of a respective downlink reference signal is reduced based on at least one regulated emission limit, a reference transmission bandwidth, and/or a target transmit power value for a bandwidth unit (Iwai, ¶0042).
14.	Claim 93 is similarly analyzed as claim 101 for obviousness reasons discussed above. 
15.	As per claim 102, Lee in view of Liu and Iwai teaches the apparatus according to claim 100, wherein when determining the one or more downlink reference signals, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to rank the one or more downlink reference signals based on the respective power headroom values (Iwai, ¶0012).
16.	As per claim 103, Lee in view of Liu and Iwai teaches the apparatus of claim 102, wherein when ranking the one or more downlink reference signals, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to rank the one or more downlink reference signals from a downlink reference signal having a highest respective power headroom value to a downlink reference signal having a lowest respective power headroom value (Iwai, ¶0012).
17.	As per claim 104, Lee in view of Liu and Iwai teaches the apparatus according to claim 102, wherein when reporting, the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to report the determined one or more of the one or more downlink reference signals according to the ranking (Iwai, ¶0012 0042).
18.	Claims 96-97 and 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0288645) in view of Liu (US 2020/0213993) and further in view of Nagaraja (US 2018/0249453).

19.	As per claim 107, Lee in view of Liu and Jagarja teaches the apparatus according to claim 99, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: determine one or more uplink beams cannot be used based, at least partially, on at least one emission limit, where the reporting further comprises an indication of the determined one or more uplink beams that cannot be used (Nagaraja, ¶0087-0089). Therefore, taking the combined teaching of Lee, Liu and Nagaraja as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of operating under the allowed power level by restricting from exceeding the permissible maximum emission.
20.	Claim 96 is similarly analyzed as claim 107 for obviousness reasons discussed above. 
21.	As per claim 108, Lee in view of Liu and Nagaraja teaches the apparatus of claim 107, wherein the at least one non-transitory memory and the computer program code configured to, with the at least one processor, cause the apparatus to: receive, in response to the indication of the determined one or more uplink beams that cannot be used, an allocation comprising a plurality of uplink resources (Nagaraja, ¶0087-0089).
22.	Claim 97 is similarly analyzed as claim 108 for obviousness reasons discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637